Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Final Office Action.   Claims 1-4, 6-11, 13-17, and 19-20 are pending in this application and have been rejected below.      

Response to Amendment
Applicant’s amendments are acknowledged.   

Response to Argument
With respect to the 35 USC 101 rejection, the claim as a whole integrates the mathematical concept and mental processes into a practical application. 
Examiner submits that the limitation: 
“and wherein heuristics associated with the identifying are used as feedback in a reinforcement learning operation executed by the machine learning logic,“  in combination with the remaining additional elements, “apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Van Memo.”
Accordingly 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruml (2008/0300706) in view of Kambhampati (Kambhampati, S. (1997). Refinement Planning as a Unifying Framework for Plan Synthesis. AI Magazine, 18(2), 67, https://rakaposhi.eas.asu.edu/kambhampati-aimag.pdf), in view of Schibler (WO 2019/237094).

,(Figure 1, 0028 – planner coupled to a machine planning jobs for machine; 0057-0058-planner as a ”processor”) for providing top-K quality plans in a computing environment, comprising: 
in a first stage, obtaining a set of top-K quality plans using a quality bound for a planning problem; (0043- the plans that meet a job’s criteria and constraints (ex. time constraint, order constraint); time constraint (ex. executed in 10 seconds or fewer)) is interpreted as the quality bound (0041-0042); See 0041 for more constraints)
in a second stage, reformulating the planning problem in one or more subsequent iterations (0041-0042- constraint relaxer 108 relaxing or removing one or more constraints)  wherein, during each of the one or more subsequent iterations in the second stage, reformulating action operators to achieve a goal condition of the planning problem (0042- relaxing or removing constraints, helping increase the number of job plans that may be solutions (goal condition)) while prohibiting reordering of any different action steps in the one or more of the set of top-K quality plans during any of the one or more subsequent iterations (0042 – maintaining the order constraint (ex. A, B, and C must be in consecutive order)) until identifying one or more of the set of top-K plans having a quality less than the quality bound, (0043-  same plan(s) within the quality bound in the first stage would still be solutions)
Ruhl does not explicitly state: reformulating the planning problem in one or more subsequent iterations:”while forbidding use of one or more of the set of top-K quality plans”   
Kambhampati discloses this limitation 
Constraints to eliminate some candidates from consideration while keeping others
Page 15 – “Complete and progressive refinements narrow the candidate set without losing solutions”
Figure 12 illustrates the process of refinement of a planset P using a complete and progressive refinement strategy, from a candidate-set perspective. The planset P is refined into the planset P’, where P’ is a proper subset of P (thus some candidates have been eliminated from consideration). However, both P and P’ have the same intersection with the set of all solutions.

    PNG
    media_image1.png
    558
    1274
    media_image1.png
    Greyscale

Page 10, Figure 7 -…. A refinement operation narrows the candidate set of a planset by adding constraints to its component plans
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ruhl’s iterations to include Kambhampati’s forbidding use of one or more of the set of top-K quality plans, using constraints to ”help narrow the candidate set without losing solutions” (Page 15).  

Schibler, directed to “Real-Time Optimization…Using Machine Learning,” discloses this limitation 
(49(25-27)-The optimization controller implements the following heuristics or algorithms which may be used to select a next runtime configuration, and which may also make use of any feedback…Reinforced Learning
51(8-14)- Continuous Optimization Illustrative Example
The following example is intended to provide a high level example of how the heuristics/algorithms of the optimization controller may be used in different combinations or configurations, in different batches, to perform continuous optimization. This example uses three batches which together form a cyclic graph:
• Exploring: the exploring batch performs relatively more aggressive exploration and less exploitation: o optimization controller configuration for heuristics/algorithms :
■ reinforced learning: epsilon=0.6, epsilon_decay=0.002, gamma=0.6, max_epoch=100
(61(41)-62(2)-An optimization descriptor specifies how the application is to be optimized during the optimization ran, e.g., as a sequence of batches where each batch may use different heuristics or algorithms, if any, may use reinforced learning or not, and may specify configuration options for any of these.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Shibler’s machine learning logic and heuristics to the steps in Ruhl’s first and second stages, helping perform continuous optimization in different batches (51(8-14)), ”helping best meet performance or service level objectives for a given application which is running in a live, runtime production environment, while generally minimizing cost (or minimizing the provisioning of unutilized/underutilized (1(35-40))

Regarding Claim 2, Ruhl in view of Kambhampati’s in view of Schibler discloses:  The method of claim 1, further including receiving the planning problem and the quality bound for obtaining the set of top-K quality plans. (0043- retrieving the plans that meet a given job’s (planning problem) criteria and constraints (quality bound) from plan database 110)
  [0042] …. As an example, a temporal constraint may dictate that a preferred job plan has an execution time not greater than 10 seconds (quality bound), and an ordering constraint may dictate that events a, b, and c are performed in consecutive order....)

Regarding Claim 3, Ruhl in view of Kambhampati in view of Schibler  The method of claim 1, further including defining the quality bound as an absolute number. (0042- As an example, a temporal constraint may dictate that a preferred job plan has an execution time not greater than 10 seconds)

Regarding Claim 4, Ruhl in view of Kambhampati in view of Schibler   The method of claim 1, further including defining the quality bound as function of a optimal top quality plan. 
(0044- …….The satisfactory plan can then be used as an upper bound for subsequent planning searches for better plans in the allowed planning time.  Thus, system 100 provides a flexible framework that can be used with branch-and-bound, best-first, or any "anytime" search algorithm employed by the planner 102)

 Regarding Claim 6, Ruhl in view of Kambhampati in view of Schibler The method of claim 1.  Ruhl does not explicitly state; 
However, Kambhampati discloses:  further including forbidding the one or more of the set of top-K quality plans”   
Page 15 – “Complete and progressive refinements narrow the candidate set without losing solutions”
Figure 12 illustrates the process of refinement of a planset P using a complete and progressive refinement strategy, from a candidate-set perspective. The planset P is refined into the planset P’, where P’ is a proper subset of P (thus some candidates have been eliminated from consideration). However, both P and P’ have the same intersection with the set of all solutions.

    PNG
    media_image1.png
    558
    1274
    media_image1.png
    Greyscale

Page 10, Figure 7 -…. A refinement operation narrows the candidate set of a planset by adding constraints to its component plans)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ruhl’s iterations in view of Kambhampati in view of Schibler to include Kambhampati’s forbidding use of one or more of the set of top-K quality plans, adding a constraint and ”helping narrow the candidate set without losing solutions” (Page 15). 
Ruhl further discloses: forbidding one of more equivalent plans to the one or more of the set top-K quality plans in relation to the planning problem (0042 – maintaining the order constraint (ex. A, B, and C must be in consecutive order))

Regarding Claim 7, Ruhl in view of Kambhampati in view of Schibler The method of claim 1, further including: identifying at least one top quality plan from the set of top-K quality plans during a reformulation of the planning problem; (0043-  the plan(s) meeting the job’s criteria and constraints would still be solutions; Examiner notes based on Kambhampati Figure 12 (See Claim 1 Above) some plans were not eliminated from consideration)
and forbidding all remaining identified ones of the set of top-K quality plans (based on Kambhampati Figure 12 (See Claim 1 Above), some plans were eliminated from consideration)
and associated reordered equivalent quality plans of the set of top-K quality plans upon identifying the at least one top quality plan. (0042 – because the order constraint was maintained, (ex. A, B, and C must be in consecutive order), associated reordered equivalent plans would be forbidden)
 
Claims 8-11, and 13-14 stand rejected based on the same citations and rationale as applied to Claims 1-4, and 6-7, respectively.

Claims 15, 16, 19, and 20 stand rejected based on the same citations and rationale as applied to Claims 1, 2, 6, and 7, respectively.

Claims 17 stand rejected based on the same citations and rationale as applied to Claims 3-4.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623